Title: From George Washington to Major Evan Edwards, 11 November 1779
From: Washington, George
To: Edwards, Evan


        
          Dear Sir,
          Head Quars West Point November 11th 1779
        
        Capt. Bush will deliver you 20,000 dollars on Acct of the Gratuity of 100 dollars each allowed by Congress to those Men who were inlisted for the War previous to 23d Jany last inclosed you have the form of the Receipt to be taken. I suppose the general tenor of the inlistments of the Men of the 11th Regt will be Three Years or during the War. This was the case throughout the Penna line, but the Men were told that as the term of inlistmen[t] was not fully ascertained they would not be discha[r]ged at the expiration of three years; but in consideration of their having recd a small Bounty—Congress had been pleased to allow them a Gratuity of 100 dollars. I am Dear Sir Your most obt Servt.
      